Opinion issued November 29, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00882-CR
____________

ISRAEL ANGEL VALDEZ Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 400th District Court 
Fort Bend County, Texas
Trial Court Cause No. 47449



MEMORANDUM  OPINION
 On November 15, 2007, appellant, Israel Angel Valdez, filed a motion to
dismiss this appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).